Citation Nr: 1300042	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  09-42 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right elbow/arm disability, to include as secondary to service-connected knee disabilities.

2.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected knee disabilities.

3.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected knee disabilities.

4.  Entitlement to service connection for a low back disability, to include as secondary to service-connected knee disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from December 1954 to December 1956.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois that, in pertinent part, denied the Veteran's claims. The Veteran filed a notice of disagreement dated in April 2009 and the RO issued a statement of the case dated in August 2009.  The Veteran filed his substantive appeal in October 2009.  

In a statement dated in September 2010, the Veteran indicated that he had requested a hearing before the Board in Washington, DC.  However, in an October 2012 Report of Contact, the Veteran indicated that he did not want a hearing and wished that his claim be forwarded to the Board.  As such, the Board finds that the Veteran has withdrawn his request to testify before the Board.  38 C.F.R. § 20.702.  

In addition to the Veteran's claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the claims based upon all relevant evidence.  

In an October 2011 statement, indicated that he wished to file a claim of entitlement to service connection for lupus and pulmonary fibrosis.  He also indicated that he was requesting an allowance for his daughter.  These claims are referred to the RO for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be advised if further action is required on his part.


The Veteran's claims file indicates that in June 1993 he was awarded disability benefits from the Social Security Administration (SSA), effective January 1992.  The April 2008 rating decision reports that SSA records were received in December 2006, that showed right knee disability.  While the award letters are associated with the claims file, the SSA decision awarding benefits and any records used in making the decision have not been obtained do not appear in the claims file or Virtual VA records.

In the instant case, the Veteran has reported that he became unemployable due, in part, to his hip and elbow disabilities.  VA, therefore, has a duty to request any SSA decisions and the records relied upon in making those decisions.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

The Veteran was afforded a VA examination in January 2008.  The examiner concluded that current hip and right elbow disabilities were less likely than not related to service connected knee disabilities.  The examiner did not; however, provide any rationale for these opinions.

Although a medical examination is not required in every case, "once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, ... he must provide an adequate one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51-52 (2007).  A medical examination is adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 102, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When an examination is provided, the examiner must support the examination conclusions with an analysis that is adequate for the Board to consider and weigh against contrary opinions.  Id. at 124-25.  Thus, "[a] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

The April 2008 examination is not adequate, because there was no "reasoned medical explanation" for the conclusions.

The Veteran, in outpatient treatment records dated in December 2001 and March 2006, stated that he had had low back pain on and off for at least 50 years.  He was noted to have had a laminectomy in the 1970s with relief for several years, but with a subsequent return of pain.  He was noted to have a service-connected injury to his right knee after jumping from a plane in service in 1955.  A VA examination dated in October 2001 detailed the in service incident.  It was noted that the Veteran jumped out of a plane and was caught in a downdraft and sustained injury to his knees when hitting the ground.  

At the January 2008, VA examination, the examiner reported the Veteran's history of laminectomy in the 1970s and noted that an 2007 MRI revealed severe degenerative disk disease throughout the lumbar spine with several protrusions as well as severe central stenosis at L3-4 and L2-3 and moderate central canal stenosis at L40-5, and facet joint disease throughout, sores at L4-5 and L5-S1.  The Veteran was diagnosed with degenerative joint disease with evidence of central canal stenosis and past history of laminectomy.  He was also indicated to have degenerative disc disease as noted above.  

The examiner opined that it was less likely than not that the Veteran's severe degenerative changes throughout the lumbar spine were related to his service-connected knee conditions.  It was elaborated that past history of laminectomy, psoriatic skin condition associated with arthritis and advancing age with no history of injury to the spine, negated a cause-and-affect relationship with the knee pathology; but the examiner did not provide reasons why this history negated a relationship between the back and knee disabilities.  

The examiner did not opine regarding a possible direct link between the Veteran's service and his back disability.  The Veteran's report that he had back pain going back 50 years raises the question of entitlement to service connection on a direct basis.  It is possible that his confirmed in-service incident, in which he jumped out of the plane and injured his knees, could have also injured the Veteran's back, leading to his early sustained complaints of back pain.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records pertaining to the Veteran's application for SSA disability benefits, including the decision awarding these benefits and medical records relied upon by SSA.

Efforts to obtain the records must continue until they are obtained; or it is reasonably certain that they do not exist or that further efforts would be futile.

2.  After all available treatment records have been associated with the claims file, if the individual who conducted the January 2008 VA examinations is available, forward the claims file, including a copy of this remand, for a response to the following questions:

(a)  Are the current hip, right elbow, or back disabilities the result of an in-service injury, including a 1955 injury during a practice jump (the Veteran has service connected knee disabilities that have been attributed to this injury).

In this regard, the examiner should comment on the Veteran's outpatient treatment reports dated in December 2001 and March 2006, in which the Veteran stated that he had had low back pain on and off for at least 50 years.

(b)  Are the current hip, right elbow, or back disabilities proximately due to the service connected right or left knee disabilities?

(c)  Were the current hip, right elbow, or back disabilities aggravated by the right or left knee disabilities (i.e. did the knee disabilities cause an increase in underlying disability).

The examiner should provide reasons for these opinions.  The reasons must take into account the Veteran's reports of his symptoms and history.

If the Veteran's reports are rejected, the examiner must provide reasons for doing so.  The absence of supporting medical records is not a sufficient reason, by itself, for rejecting the Veteran's reports.

If the examiner cannot provide an opinion without resorting to speculation, the examiner must explain why this is so; and state whether the inability is due to the limits of medical knowledge or whether additional evidence would permit the needed opinion to be provided

If the January 2008 examiner is not available, schedule the Veteran for a new VA examination to obtain the requested opinions and rationales.

3.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, issue a supplemental statement of the case; then return the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).




